Mr. Justice Córdova Dávila
delivered the opinion of the Court.
This is an action of debt founded on a promissory note for $682.02, which became due on December 31, 1928. The note was subscribed by the defendant, Isaac Román, in favor of E. Ramos & Co., S. en C., who received it and indorsed it ito the plaintiff Cándido Noriega González.
The lower court heard the evidence and rendered judgment for the plaintiff. The appellants urge that the lower court “erred in admitting the testimony of the only witness-of the plaintiff as to a fact of which he had no personal knowledge.” The assignment does not set forth the fact concerning which the witness testified. This assignment of error is "too indefinite, and it is not duly explained in the appellants’ Ibrief. It appears from the record that the attorney for the -•appellant objected to the testimony of the witness Joaquin García Rodriguez regarding the indorsement on the note.
Said witness testified that Eulogio Ramos, a member of "the firm of E. Ramos & Company, had indorsed the instrument to the plaintiff Cándido Noriega, and signed the note in *58his presence. It clearly appears that the witness testified! from his personal knowledge. During the trial, in an incident occasioned by the appellants, the court stated, correctly,, that the second averment of the complaint had been admitted-Appellants’ claim to the effect that this finding by the judge* prejudiced them materially, does not merit serious consideration.
It is further urged that the court u. quo erred in not permitting the defendants to prove the extension of time granted, him to pay the amount claimed.
The trial of this case was held on May 14, 1931. It appears from the record that on that date the defendant husband testified that about a year previous he had made a. promissory note for the purpose of paying it in small instal-ments, and that said note was antedated two years when it' was signed. The attorney for the plaintiff objected to this testimony. The court sustained the objection, but the answer remained in the record, because there was no request to have-it stricken out. Thereafter, answering questions by his attorney, said defendant testified without objection that Eulogio^ Eamos told him to sign the note and to pay it in small instal-ments, and that the witness then said: “I’ll pay it any time? just the same.” The defendant, upon being questioned by his attorney, also testified that the note was signed in August,, the same year of the San Felipe Hurricane of 1928, which/ is the date appearing on the instrument. This is the only evidence which according to counsel for defendants tends to prove the extension of time. From the testimony of the* said defendant, it appears that he dealt with Eulogio Bamósr a member of E. Eamos & Company, and not with the plaintiff,; Cándido Noriega, holder of this instrument payable to order,; which has been duly indorsed in his favor. The lower court heard -the-evidence and sustained the complaint.
The judgment appealed from should be affirmed: